


CACB Exhibit 10.3
EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
as of the 29th day of October , 2013 (the “Effective Date”), by and between Bank
of the Cascades, an Oregon state bank (the “Bank”), which is a wholly-owned
subsidiary of Cascade Bancorp (the “Bancorp”), (sometimes together referred to
as the “Company”), and Peggy L. Biss, an individual resident of the State of
Oregon (“Executive”) (the signatories to this Agreement will be referred to
jointly as the “Parties”).
WITNESSETH:
WHEREAS, the Executive currently serves as Executive Vice President and Chief
Human Resource Officer of each of Bancorp and the Bank, and each of Bancorp, the
Bank and the Executive desire to continue such employment, subject to and on the
terms and conditions set forth in this Agreement; and


WHEREAS, the Company and Executive have read and understood the terms and
provisions set forth in this Agreement and have been afforded a reasonable
opportunity to review this Agreement with their respective legal counsel.
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Executive and the Company agree as
follows:



--------------------------------------------------------------------------------




1.Term. The initial term of Executive’s employment by the Company under this
Agreement shall terminate on the second anniversary of the Effective Date (the
“Employment Period”); provided, however, that commencing on the second
anniversary of the Effective Date, and on each anniversary of such date (each a
“Renewal Date”), the Employment Period shall be automatically extended so as to
terminate one (1) year from such Renewal Date. If, at least ninety (90) days
prior to any Renewal Date, the Company gives Executive notice that the
Employment Period will not be so extended, this Agreement will continue for the
remainder of the then current Employment Period and then expire. The Employment
Period may be sooner terminated under Section 5 of this Agreement.
2.    Position and Duties. During the Employment Period, Executive will report
directly to the Chief Executive Officer. Executive shall perform all services
reasonably required by the Chief Human Resource Officer in conformity with the
appropriate standards of the banking industry to fully execute the duties and
responsibilities associated with her position. Executive will devote
substantially all of her working time, attention and energies to the performance
of her duties for the Company. Notwithstanding the above, Executive will be
permitted, to the extent such activities do not interfere with the performance
by Executive of her duties and responsibilities under this Agreement, to (a)
manage Executive’s personal, financial and legal affairs, and (b) serve on civic
or charitable boards or committees.
3.    Place of Performance. Executive’s place of employment will be an office of
the Company in Bend, Oregon.
4.    Compensation and Related Matters.
(a)    Base Salary. During the Employment Period, the Company will pay Executive
a base salary of not less than $212,000 per year (the “Base Salary”), in
approximate equal installments in accordance with the Company’s customary
payroll practices.
(b)    Annual Incentive Bonus. Beginning on the first anniversary of the
Effective Date, and so long as Executive is employed by the Company pursuant to
this Agreement, Executive shall be entitled to participate in an executive bonus
plan maintained by the Company. Executive’s annual bonus, if any, shall be
determined in consideration of the Company’s overall profitability, budget and
officer bonuses.
(c)    Welfare, Pension and Incentive Benefit Plans. During the Employment
Period, Executive (and her spouse and/or dependents to the extent provided in
the applicable plans and programs) will be entitled to participate in and be
covered under the welfare benefit plans or programs maintained by the Company
for the benefit of its employees pursuant to the terms of such plans and
programs including, without limitation, all medical, life, hospitalization,
dental, disability, accidental death and dismemberment insurance plans and
programs. In addition, during the Employment Period, Executive will be eligible
to participate in all retirement, savings and other employee benefit plans and
programs maintained from time to time by the Company for the benefit of its
employees. All employee benefits provided to Executive by the Company incident
to Executive’s employment shall be governed by the applicable plan documents,
summary plan descriptions and employment policies, and may be modified,
suspended



--------------------------------------------------------------------------------




or revoked at any time, in accordance with the terms and provisions of the
applicable documents. The Company shall also provide Executive with D&O
Insurance coverage during the term of this Agreement, which policy shall be
customary for the size and operation of the Company in the industry in which the
Company operates.
(d)    Vacation. Executive shall be entitled to receive 35 days paid vacation
annually.
(e)    Consulting. In the event Executive’s employment is terminated pursuant to
Section 5(f), then Executive shall provide up to 120 hours of consulting
services to the Company within the first three (3) months following such
termination concerning matters associated with the operation of the Company’s
business. Executive shall keep the Company informed of her availability to
perform the consulting services required under this Agreement, which services
shall be performed at such times and such places as agreed to by the parties.
Executive shall be paid for the consulting services at an hourly rate equal to
her annual Base Salary at the time of termination divided by 2080 for each hour
worked.
(f)    Restricted Stock and Stock Options. Provided that the Executive has been
employed with the Company a minimum of thirty (30) years, upon the Executive’s
termination of employment pursuant to Section 5(f) of this Agreement after
attaining age fifty-five (55), unvested grants of Restricted Stock and Stock
Options awarded to the Executive pursuant to one or more Restricted Stock
Agreements (“Restricted Stock Agreement”) and one or more Stock Option Grant
Agreements (“Stock Option Agreement”) under the Cascade Bancorp 2008 Performance
Incentive Plan (“Incentive Plan”) will continue to vest in accordance with the
vesting schedules set forth in the respective Restricted Stock Agreements and
Stock Option Agreements, notwithstanding anything to the contrary under the
applicable Restricted Stock Agreement, Stock Option Agreement or the Incentive
Plan.
(g)    Reimbursement of Business Expenses. During the Term of Employment, the
Company shall promptly pay all reasonable expenses incurred by Executive for
business travel and other reasonable business-related expenses incurred by him
in performing her obligations under this Agreement in accordance with the
Company’s travel and business expense policy, such expenses to be reviewed by
the Board on a periodic basis. The Company may provide Executive with a credit
card for Executive’s business-related expenses.
5.    Termination. Executive’s employment under this Agreement may be terminated
during the Employment Period under the following circumstances:
(a)    Death. Executive’s employment under this Agreement will terminate upon
her death.
(b)    Disability. If, as a result of Executive’s Disability (as hereinafter
defined), Executive is substantially unable to perform her duties under this
Agreement (with or without reasonable accommodation, as defined under the
Americans With Disabilities Act) for an entire period of six (6) consecutive
months, and within thirty (30) days after a Notice of Termination (as defined in
Section 6(a)) is given by the Company to Executive, Executive does not return to



--------------------------------------------------------------------------------




the substantial performance of her duties on a full-time basis, the Company has
the right to terminate Executive’s employment under this Agreement for
“Disability,” and such termination will not be a breach of this Agreement by the
Company. For purposes of this Agreement, “Disability” means that Executive: (i)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under the Company’s long term disability plan covering employees of the
Company. Medical determination of Disability may be made by either the Social
Security Administration or by the provider of the long term disability plan
covering employees of the Company provided that the definition of “disability”
applied under such plan complies with the requirements of the preceding
sentence. Upon the request of the Plan Administrator, the employee must submit
proof to the Plan Administrator of the Social Security Administration’s or the
provider’s determination.
(c)    Cause. The Company has the right to terminate Executive’s employment for
Cause, and such termination will not be a breach of this Agreement by the
Company. “Cause” means termination of employment for one of the following
reasons:
(i)    The determination by the Board in the exercise of its reasonable
judgment, after consultation with its legal counsel, that Executive has
committed an act or acts constituting (A) a felony or other crime, whether a
felony or a misdemeanor, involving moral turpitude, dishonesty or theft, (B)
dishonesty or disloyalty that is harmful to the Company, or (C) fraud;
(ii)    The determination by the Board in the exercise of its reasonable
judgment, that Executive (A) has engaged in actions or omissions that would
constitute unsafe or unsound banking practices, or (B) has failed to follow the
lawful and reasonable directives of the Board, after written notice to Executive
by the Company specifying in reasonable detail such failure;
(iii)    The determination by the Board in the exercise of its reasonable
judgment, after consultation with its legal counsel, that Executive has
committed a breach or violation of this Agreement, and Executive has failed to
cure such breach or violation within ten (10) business days after written notice
to Executive by the Company specifying in reasonable detail the alleged breach
or violation;
(iv)    The determination by the Board, after consultation with its legal
counsel, that Executive has engaged in gross misconduct in the course and scope
of her employment with the Company including indecency, immorality, gross
insubordination, dishonesty, unlawful harassment or discrimination, use of
illegal drugs, or fighting; or



--------------------------------------------------------------------------------




(v)    In the event Executive is prohibited from engaging in the business of
banking by any governmental regulatory agency having jurisdiction over the
Company.
For purposes of this Agreement, Executive shall not be deemed to be in breach of
this Agreement for her failure to substantially perform her duties under this
Agreement where such failure results because of Executive’s Disability within
the meaning of Section 5(b). In such case, termination of Executive shall be
governed by the provisions of Section 5(b).
Executive shall not be deemed to have been terminated for Cause unless and until
there has been delivered to Executive a copy of the resolution duly adopted by
the Board, finding that in the good faith opinion of the Board one or more of
the causes for termination set forth in clauses (ii), (iii), or (iv) above has
occurred and specifying the particulars thereof in detail.
(d)    Good Reason. Executive may terminate her employment for Good Reason (as
hereinafter defined) by providing a Notice of Termination (as hereinafter
defined) to the Company within thirty (30) days after Executive has actual
knowledge of the occurrence, without the written consent of Executive, of one of
the events set forth below, and such termination will not be a breach of this
Agreement and will entitle Executive to the compensation and benefits described
in Section 7(a) hereof. For purposes of this Agreement, “Good Reason” shall mean
any of the following:
(i)    the reduction by the Company of Executive’s Base Salary;
(ii)    the requirement that Executive be based at any office or location that
is more than fifty (50) miles from the Company’s main office in Bend, Oregon;
(iii)    the demotion of Executive or any material reduction in authority,
adverse change in reporting relationship or assignment of material duties that
are substantially inconsistent with the Executive’s position and title
immediately prior to such assignment; or
(iv)    the failure of any successor to Bancorp or the Bank to assume this
Agreement pursuant to Section 14.
(e)    Without Cause. The Company has the right to terminate Executive’s
employment under this Agreement without Cause by providing Executive with a
Notice of Termination, subject to the obligations set forth in Section 7(a)
hereof.
(f)    Voluntary Termination. Executive may voluntarily terminate employment
with the Company at any time, and if such termination is not for Good Reason,
then, Executive shall only be entitled to compensation and benefits as described
in Section 7(b) hereof.
6.    Termination Procedure.



--------------------------------------------------------------------------------




(a)    Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than termination due
to Executive’s death) shall be communicated by written Notice of Termination to
the other party in accordance with Section 16. For purposes of this Agreement, a
“Notice of Termination” means a written notice which indicates the specific
termination provision in this Agreement relied upon and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment.
(b)    Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by her death, the date of her death, (ii) if
Executive’s employment is terminated due to Disability pursuant to Section 5(b),
thirty (30) days after Notice of Termination (provided that Executive has not
returned to the substantial performance of her duties on a full-time basis
during such 30-day period), (iii) if Executive’s employment is terminated by
Executive, thirty (30) days after a Notice of Termination is given, or (iv) if
Executive’s employment is terminated by the Company for any other reason, the
date on which a Notice of Termination is given or any later date (within thirty
(30) days after the giving of such Notice of Termination) set forth in such
Notice of Termination.
7.    Compensation Upon Termination or During Disability. In the event of
Executive’s Disability or termination of her employment under this Agreement
during the Employment Period, the Company will provide Executive with the
payments and benefits set forth below. Executive agrees that the Company has the
right to deduct any amounts owed by Executive to the Company for any reason,
including, without limitation, Executive’s misappropriation of Bank funds, from
the payments set forth in this Section 7.
(a)    Termination by the Company Without Cause or by Executive for Good Reason.
If Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason:
(vi)    the Company will, pay to Executive (A) on the next regularly scheduled
payroll date following the Date of Termination, her Base Salary and accrued
vacation pay through the Date of Termination and (B) within thirty (30) days of
the Date of Termination, an amount equal to eighteen (18) months of her Base
Salary, plus an amount equal to the cash incentive at Target in effect for the
Executive in the year in which the Date of Termination occurs, pro-rated for the
portion of the year prior to the Date of Termination;
(vii)    the Company will, within thirty (30) days of the Date of Termination,
reimburse Executive, pursuant to the Company’s policy, for reasonable business
expenses incurred, but not paid, prior to the Date of Termination;
(viii)    the Company shall also, at its sole expense, for a period of eighteen
(18) months following the Date of Termination provide Executive with medical,
dental, disability and life insurance benefits equivalent to the



--------------------------------------------------------------------------------




benefit plan and programs available to Executive by the Company immediately
prior to the Date of Termination;
(ix)    Executive will be entitled to any other rights, compensation and/or
benefits as may be due to Executive following such termination to which he is
otherwise entitled in accordance with the terms and provisions of any plans or
programs of the Company.
(b)    Termination by the Company for Cause or by Executive Without Good Reason.
If Executive’s employment is terminated by the Company for Cause or by Executive
(other than for Good Reason):
(v)    the Company will, on the next regularly scheduled payroll date following
the Date of Termination, pay to Executive her Base Salary and her accrued
vacation pay (to the extent required by law or the Company’s vacation policy)
through the Date of Termination;
(vi)    the Company will, within thirty (30) days of the Date of Termination,
reimburse Executive, pursuant to the Company’s policy, for reasonable business
expenses incurred, but not paid, prior to the Date of Termination, unless such
termination resulted from a misappropriation of Bank funds; and
(vii)    Executive will be entitled to any other rights, compensation and/or
benefits as may be due to Executive following termination to which he is
otherwise entitled in accordance with the terms and provisions of any plans or
programs of the Company.
(c)    Disability. During any period that Executive fails to perform her duties
under this Agreement as a result of incapacity due to Disability, Executive will
continue to receive her full Base Salary set forth in Section 4(a) until her
employment is terminated pursuant to Section 5(b). In the event Executive’s
employment is terminated for Disability pursuant to Section 5(b):
(i)    the Company will (A) on the next regularly scheduled payroll date
following the Date of Termination, pay to Executive her Base Salary and accrued
vacation pay through the Date of Termination and (B) provide Executive with
disability benefits pursuant to the terms of the Company’s disability programs
and/or practices, if any;
(ii)    the Company will, within thirty (30) days of the Date of Termination,
reimburse Executive, pursuant to the Company’s policy, for reasonable business
expenses incurred, but not paid, prior to the Date of Termination; and



--------------------------------------------------------------------------------




(iii)    Executive will be entitled to any other rights, compensation and/or
benefits as may be due to Executive following such termination to which she is
otherwise entitled in accordance with the terms and provisions of any plans or
programs of the Company.
(d)    Death. If Executive’s employment is terminated by her death:
(i)    the Company will, on the next regularly scheduled payroll date following
Executive’s death, pay in a lump-sum to Executive’s beneficiary, legal
representatives or estate, as the case may be, Executive’s earned but unpaid
Base Salary and accrued vacation as of the date of death;
(ii)    the Company will, within thirty (30) days of the Date of Death,
reimburse Executive’s beneficiary, legal representatives or estate, as the case
may be, pursuant to the Company’s policy, for reasonable business expenses
incurred, but not paid, prior to the date of death; and
(iii)    Executive’s beneficiary, legal representatives or estate, as the case
may be, will be entitled to any other rights, compensation and/or benefits as
may be due to Executive following the Date of Death to which she is otherwise
entitled in accordance with the terms and provisions of any plans or programs of
the Company.
8.    Termination in connection with a Change in Control. In the event of
Executive’s termination of employment from Bancorp or the Bank (or the successor
of either), including for Good Reason, within twelve (12) months before or
eighteen (18) months after a Change in Control, other than a termination of
employment due to death, Disability or for Cause, or termination of employment
by the Executive without Good Reason:
(a)     the Company will pay to Executive, within thirty (30) days of the
effective date of the Change in Control, an amount equal to (i) twenty-four (24)
months of the Executive’s Base Salary, plus (ii) an amount equal to twenty-four
(24) months of the annual cash incentive at Target in effect for the Executive
in the year in which the Change in Control occurs (the “Change in Control
Payment”), subject to adjustment as set forth below;
(b)    the Company shall also, at its sole expense, for a period of eighteen
(18) months following the Date of Termination provide Executive with medical,
dental, disability and life insurance benefits equivalent to the benefit plan
and programs available to Executive by the Company immediately prior to the Date
of Termination;
(c)    the Company will, within thirty (30) days of the Date of Termination,
reimburse Executive, pursuant to the Company’s policy, for reasonable business
expenses incurred, but not paid, prior to the Date of Termination; and
(d)    the Company will accelerate the vesting on and fully vest all outstanding
unvested grants of Restricted Stock and Stock Options awarded to the Executive



--------------------------------------------------------------------------------




pursuant to one or more Restricted Stock Agreements and one or more Stock Option
Grant Agreements under the Incentive Plan, notwithstanding anything to the
contrary under the applicable Restricted Stock Agreement, Stock Option Grant
Agreement or the Incentive Plan.
(e)    the Executive will be entitled to any other rights, compensation and/or
benefits as may be due to Executive following such termination to which the
Executive is otherwise entitled in accordance with the terms and provisions of
any plans or programs of the Company.
In addition, and solely for purposes of this Agreement, a Change in Control
Payment shall also become due as a result of the Executive’s termination of
employment, other than a termination of employment due to death, Disability or
for Cause, or termination of employment by the Executive without Good Reason,
following or in connection with a “business combination” that does not rise to
the level of a Change in Control (as defined below). For this purpose, a
“business combination” means a share exchange, merger or consolidation of
Bancorp or the Bank with any other corporation, even if such share exchange,
merger or consolidation would result in the voting securities of Bancorp or the
Bank outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of Bancorp or the Bank or such
surviving entity or its parent outstanding immediately after such share
exchange, merger or consolidation.
Notwithstanding the foregoing, if the Change in Control Payment becomes due at a
time when either Bancorp or the Bank is considered in a “troubled condition” by
applicable regulatory authorities and therefore subject to the restrictions of
12 C.F.R. Part 359, the maximum Change in Control Payment shall be equal to
twelve (12) months of the Executive’s Base Salary. In addition, the Change in
Control Payment shall not be paid to Executive, and Executive shall not be
entitled to the Change in Control Payment, unless, and then only to the extent
that, the Change in Control Payment is approved by the FDIC and any other
regulatory body which has the authority to comment on the request for approval
for the Change in Control Payment. The Change in Control Payment shall be made
only in accordance with applicable law, including, without limitation, 12 C.F.R.
Part 359. In the event that the Company determines at any time before or after
payment of any portion of the Change in Control Payment that Executive has
committed or is substantially responsible for, or has violated, the respective
acts or omissions, conditions or offenses outlined under 12 C.F.R. 359.4(a)(4),
then the Company shall have the right to demand the return of all or any portion
of the Change in Control Payment made to Executive, and Executive hereby agrees
to immediately return all such amounts of the Change in Control Payment upon and
in accordance with the Company’s demand. Other than with respect to the Change
in Control Payment, this Agreement shall remain in full force and effect
regardless of whether or not the Change in Control Payment is approved or denied
by any regulatory body.
For purposes of this Agreement, a Change in Control means: (i) any Person acting
individually or as a “group” for purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) becomes the “beneficial
owner” (as defined in Rule 13d(3) of the Exchange Act), directly or indirectly,
of securities of Bancorp or the Bank representing fifty



--------------------------------------------------------------------------------




percent (50%) or more of the total voting power represented by Bancorp’s or the
Bank’s then outstanding voting securities. For this purpose, “Person” means any
individual, corporation, partnership, trust, association, joint venture, pool,
syndicate, unincorporated organization, joint-stock company or similar
organization or group acting in concert, but does not include any employee stock
ownership plan or similar employee benefit plan of Bancorp or the Bank. A
“Person” shall be deemed to be a beneficial owner as that term is used in Rule
13d(3) under the Exchange Act; (ii) the consummation of the sale, liquidation or
disposition by Bancorp or the Bank of all or substantially all of Bancorp’s or
the Bank’s assets; (iii) the consummation of a share exchange, merger or
consolidation of Bancorp or the Bank with any other corporation, other than a
share exchange, merger or consolidation which would result in the voting
securities of Bancorp or the Bank outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
Bancorp or the Bank or such surviving entity or its parent outstanding
immediately after such share exchange, merger or consolidation; or (iv) a
majority of the Bancorp Board is removed from office by a vote of Bancorp’s
shareholders against the recommendation of the then incumbent Bancorp Board or a
majority of the directors elected at any annual or special meeting of
shareholders are not individuals nominated by the then incumbent Bancorp Board.
9.    Proprietary Information.
(a)    Proprietary Information. In the course of service to the Company,
Executive will have access to (i) the identities of the Company’s existing and
prospective customers or clients, including names, addresses, credit status, and
pricing levels; (ii) the buying and selling habits and customs of the Company’s
existing and prospective customers or clients; (iii) non-public financial
information about the Company; (iv) product and systems specifications, concepts
for new or improved products and other product or systems data; (v) the
identities of, and special skills possessed by, the Company’s employees; (vi)
the identities of and pricing information about the Company’s vendors; (vii)
training programs developed by the Company; (viii) pricing studies, information
and analyses; (ix) current and prospective products and inventories; (x)
financial models, business projections and market studies; (xi) the Company’s
financial results and business conditions; (xii) business plans and strategies;
(xiii) special processes, procedures, and services of the Company and their
vendors; and (xiv) computer programs and software developed by the Company or
their consultants, all of which are confidential and may be proprietary and are
owned or used by the Company, or any of its subsidiaries or affiliates. Such
information will hereinafter be called “Proprietary Information” and will
include any and all items enumerated in the preceding sentence and coming within
the scope of the business of the Company or any of its subsidiaries or
affiliates as to which Executive may have access, whether conceived or developed
by others or by Executive alone or with others during the period of service to
the Company, whether or not conceived or developed during regular working hours.
Proprietary Information will not include any records, data or information which
are in the public domain during or after the period of service by Executive
provided the same are not in the public domain as a consequence of disclosure
directly or indirectly by Executive in violation of this Agreement.



--------------------------------------------------------------------------------




(b)    Fiduciary Obligations. Executive agrees that Proprietary Information is
of critical importance to the Company and a violation of this Section 9(b) and
Section 9(c) would seriously and irreparably impair and damage the Company’s
business. Executive agrees that she will keep all Proprietary Information in a
fiduciary capacity for the sole benefit of the Company.
(c)    Non-Use and Non-Disclosure. Executive will not during the Employment
Period or at any time thereafter (a) disclose, directly or indirectly, any
Proprietary Information to any person other than the Company or executives
thereof at the time of such disclosure who, in the reasonable judgment of
Executive, need to know such Proprietary Information or such other persons to
whom Executive has been specifically instructed to make disclosure by the Board
and in all such cases only to the extent required in the course of Executive’s
service to the Company or (b) use any Proprietary Information, directly or
indirectly, for her own benefit or for the benefit of any other person or
entity. At the termination of her employment, Executive will deliver to the
Company all notes, letters, documents and records which may contain Proprietary
Information which are then in her possession or control and will destroy any and
all copies and summaries thereof.
(d)    Return of Documents. All notes, letters, documents, records, tapes and
other media of every kind and description relating to the business, present or
otherwise, of the Company or its affiliates and any copies, in whole or in part,
thereof (collectively, the “Documents”), whether or not prepared by Executive,
will be the sole and exclusive property of the Company. Executive will safeguard
all Documents and will surrender to the Company at the time her employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Executive’s possession or control.
10.    Restrictions on Activities of the Executive. Contemporaneously with the
execution of this Agreement, or shortly thereafter, the Company will provide
Executive with access to Proprietary Information with additional opportunities
to broaden the Company’s services and develop the Company’s customers in a
matter not previously available to the Executive. Ancillary to the consideration
to be provided pursuant to Section 9(a) hereof, including but not limited to the
Company’s agreement to provide Proprietary Information to Executive and
Executive’s agreement not to disclose Proprietary Information, and in order to
protect the Proprietary Information, the Company and Executive agree to the
non-competition provisions set forth in this Section.
(a)    Non-Competition. Executive agrees that during the Employment period, and
for the Non-Competition Period set forth below, Executive will not, except as an
employee of the Company, in any capacity for Executive or for others, directly
or indirectly:
(iv)    compete or engage anywhere in the geographic area comprised of (A) any
county in which the Company maintains an office or does business, or (B) the
area which consists of the fifty (50) mile radius surrounding the Executive’s
primary place of business in Bend, Oregon (the “Market Area”), in any business
that is the same or similar, or offers competing products and services which
those offered by the Company;



--------------------------------------------------------------------------------




(v)    take any action to invest in, own, manage, operate, control, participate
in, be employed or engaged by, or be connected in any manner with any
partnership, corporation or other business or entity engaging in a business the
same or similar, or which offers competing products and services as those
offered by the Company anywhere within the Market Area; notwithstanding the
foregoing, Executive is permitted hereunder to own, directly or indirectly, up
to one percent (1%) of the issued and outstanding securities of any publicly
traded financial institution conducting business within the Market Area;
(vi)    call on, service, or solicit competing business from customers or
prospective customers of the Company if, within the twenty-four (24) months
before the termination of Executive’s employment, Executive had or made contact
with the customer, or had access or potential access to Proprietary Information
or information and files about the customer; or
(vii)    call on, solicit, or induce any employee of the Company whom Executive
had contact with, knowledge of, or association with in the course of employment
with the Company to terminate employment from the Company, and will not assist
any other person or entity in such activities.
(b)    Non-Competition Period. The restrictions on Executive’s activities
identified in Section 9(a) hereof will apply for eighteen (18) months after the
termination of Executive’s employment with the Company. The restrictions
identified at Section 10(a) hereof will be applicable without regard to the
reason for the termination of Executive’s employment with the Company.
(c)    Tolling. In the event that the Company will file a lawsuit in any court
of competent jurisdiction alleging a breach of any of Executive’s obligations
under this Agreement, then any time period set forth in this Agreement,
including the Non-Competition Period, will be deemed tolled as of the time such
lawsuit is filed and will remain tolled until such dispute is resolved either by
written settlement agreement resolving all claims raised by the lawsuit or by
entry of a final judgment in such lawsuit and the final resolution of any
post-judgment appellate proceedings.
(d)    EXECUTIVE REPRESENTS AND WARRANTS THAT THE KNOWLEDGE, SKILLS AND
ABILITIES SHE POSSESSES AT THE TIME OF COMMENCEMENT OF EMPLOYMENT HEREUNDER ARE
SUFFICIENT TO PERMIT HER, IN THE EVENT OF TERMINATION OF HER EMPLOYMENT
HEREUNDER, TO EARN A LIVELIHOOD SATISFACTORY TO HERSELF WITHOUT VIOLATING ANY
PROVISION OF SECTION 9 OR 10 HEREOF, FOR EXAMPLE, BY USING SUCH KNOWLEDGE,
SKILLS AND ABILITIES, OR SOME OF THEM, IN THE SERVICE OF A NON‑COMPETITOR.
(e)    Remedies. Executive acknowledges and understands that Sections 10 and 11
and the other provisions of this Agreement are of a special and unique nature,
the loss of which cannot be adequately compensated for in damages by an action
at law, and that the breach or threatened breach of the provisions of this
Agreement would cause the Company irreparable



--------------------------------------------------------------------------------




harm. In the event of a breach or threatened breach by Executive of the
provisions of this Agreement, the Company shall be entitled to an injunction
restraining Executive from such breach. Nothing contained in this Agreement
shall be construed as prohibiting the Company from pursuing, or limiting the
Company’s ability to pursue, any other remedies available for any breach or
threatened breach of this Agreement by Executive. The provision of this
Agreement relating to arbitration of disputes shall not be applicable to the
Company to the extent it seeks an injunction in any court to restrain Executive
from violating Sections 10 and/or 11.
11.    Release. Executive agrees that, if her employment is terminated under
circumstances entitling him to payments under Sections 7(a) or 8(a) of this
Agreement, in consideration for the payments described in Sections 7(a) or 8(a),
she will execute a General Release and waiver of claims in favor of the Company,
its parents, subsidiaries, affiliates, and their officers, directors, employees,
agents, and attorneys, in a form provided to Executive at the time of her
separation of employment, and through which Executive releases the Company from
any and all claims as may relate to or arise out of her employment relationship,
or the termination thereof (excluding claims Executive may have under any
“employee pension plan” as described in Section 3(3) of ERISA).
12.    Indemnification and Insurance. During the term of this Agreement,
Executive shall be indemnified and held harmless by the Company and shall be
covered by a directors and officers liability insurance policy covering acts or
omissions occurring prior to (a) the termination of this Agreement or (b) the
termination of employment of Executive. The Company shall extend this coverage
for the Executive for a period of 3 years following termination other than for
due cause.
13.    Arbitration; Legal Fees and Expenses.
(a)    Executive recognizes that differences may arise between him and the
Company during or following her employment with the Company, and that those
differences may or may not be related to her employment. Executive acknowledges
that by entering into this Agreement, he anticipates gaining the benefits of a
speedy, impartial dispute-resolution procedure for resolving any and all
disputes between herself and the Company or the Company. Notwithstanding
paragraph (f) hereof, this Section 13 shall be governed by the Federal
Arbitration Act and to the extent that it is inconsistent with Oregon law, it
will supersede Oregon law relating to the arbitrability of any disputes.
(b)    Executive and the Company consent to the resolution by final and binding
arbitration of any claim, controversy, or dispute (“Claim(s)”) between Executive
and the Company, whether or not such Claims arise out of or relate to her
employment by the Company, in accordance with the Employment Arbitration Rules
of the American Arbitration Association in effect on the date the claim or
controversy arises. The Claims covered by this Section 13 include, but are not
limited to, claims for wages or other compensation due; claims for breach of any
contract or covenant (express or implied); tort claims (including, but not
limited to, invasion of privacy, intentional infliction of emotional distress,
assault, battery, fraud, negligence, gross negligence, negligent hiring or
retention); claims of discrimination (including, but not limited to, race,
gender, sexual harassment, religion, national origin, age, marital status, or
medical condition, handicap or



--------------------------------------------------------------------------------




disability); claims for benefits (except where an employee benefit or pension
plan specifies that its claims procedure shall culminate in an arbitration
procedure different from this one); and claims for violation of any federal,
state, or other governmental law, statute, regulation, or ordinance, except
claims excluded in the following paragraph.
(c)    Executive and the Company understand that claims for workers’
compensation or unemployment compensation benefits are not covered by this
Agreement. Moreover, although Executive is prohibited from filing a lawsuit
concerning Claims covered by this Agreement, Executive understands that this
Section 13 shall not prohibit him from filing a charge or complaint with any
governmental agency. Finally, Executive understands that this Section 14 does
not apply with respect to any claims that the Company may have against Executive
relating to the operation of and the enforcement of Sections 9 or 10 hereof.
(d)    Either party may initiate an arbitration proceeding by delivery of
written notice to the other party hereto. Within thirty (30) days after giving
or receiving a demand for arbitration, the Company and Executive shall endeavor
to select a mutually agreeable arbitrator. Except as otherwise agreed upon by
the Parties, the arbitration shall convene in Deschutes County, Oregon.
(e)    The decision of the arbitrator shall be in writing and presented in
separate findings of fact and law. The award of the arbitrator shall be final
and binding on the parties from which no appeal maybe taken and an order
confirming the award or judgment upon the award may be entered into in any court
having jurisdiction there over.
(f)    Prior to the appointment of the arbitrator, the Company or Executive may
seek provisional remedies, including, without limitation, temporary restraining
orders and preliminary injunctions. After the appointment of the arbitrator, the
arbitrator shall have sole authority to grant such provisional remedies as the
arbitrator, in her sole discretion, deems necessary or appropriate.
(g)    The arbitrator shall have the authority to award any relief permitted by
relevant federal or state statute, including, without limitation, back wages,
front wages, actual damages, compensatory damages, punitive damages, attorneys’
fees, and costs associated with the arbitration proceeding. The arbitrator, in
the award, may assess the fees and expenses of the arbitrator and of the
arbitration proceeding and the witness and attorneys’ fees of the parties or any
part thereof, against either the Company or Executive or both of them, taking
into account the circumstances of the case. Except as assessed by the arbitrator
in the award, the Company and Executive shall each bear their own costs in
connection with the arbitration proceeding.
(h)    Executive and the Company acknowledge and agree that a party making a
Claim pursuant to or arising under this Section 13 must give written notice of
such Claim within one (1) year of the occurrence of the event or conduct giving
rise to the Claim. Failure to give notice of any Claim within one (1) year shall
constitute a waiver of the Claim, even if there is a federal or state statute of
limitations which would have given more time to pursue the Claim.



--------------------------------------------------------------------------------




(i)    Except with respect to claims described in Section 13(c), Executive and
the Company acknowledge and agree that the arbitrator, and not any federal,
state, or local court or agency, shall have exclusive authority to resolve any
dispute relating to the interpretation, applicability, enforceability or
formation of this Agreement, including, but not limited to, any claim that all
or any part of this Agreement is void or voidable. Such arbitrator shall have
jurisdiction to hear and rule on pre-hearing disputes, and is authorized to hold
pre-hearing conferences by telephone or in person as the arbitrator deems
necessary. The arbitrator shall have the authority to entertain a motion to
dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the state in which the Claim arose, or federal law, or both, as
applicable to the Claim(s) asserted. The Federal Rules of Evidence shall apply
to the arbitration proceeding.
14.    Agreement Binding on Successors.
(a)    The Company’s Successors. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, sale, transfer
of stock, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no succession had taken place. As used in this
Agreement, the “Bank” means the Company and any successor to the Company’s
business and/or assets (by merger, purchase or otherwise) which executes and
delivers the agreement provided for in this Section 14 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.
(b)    Executive’s Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than her rights to
payments or benefits under this Agreement, which may be transferred only by will
or the laws of descent and distribution. Upon Executive’s death, this Agreement
and all rights of Executive under this Agreement shall inure to the benefit of
and be enforceable by Executive’s beneficiary or beneficiaries, personal or
legal representatives, or estate, to the extent any such person succeeds to
Executive’s interests under this Agreement. Executive will be entitled to select
and change a beneficiary or beneficiaries to receive any benefit or compensation
payable under this Agreement following Executive’s death by giving the Company
written notice thereof in a form acceptable to the Company. In the event of
Executive’s death or a judicial determination of her incompetence, reference in
this Agreement to Executive shall be deemed, where appropriate, to refer to her
beneficiary(ies), estate or other legal representative(s). If Executive should
die following her Date of Termination while any amounts would still be payable
to him under this Agreement if she had continued to live, unless otherwise
provided, all such amounts shall be paid in accordance with the terms of this
Agreement to such person or persons so appointed in writing by Executive, or
otherwise to her legal representatives or estate.
15.    Specified Employee Delay. Notwithstanding the foregoing, if the Company
determines that the Executive is a “specified employee” within the meaning of
Section 409(A) of the Internal Revenue Code of 1986, as amended (“Code”), or any
successor section (“Code Section



--------------------------------------------------------------------------------




409(A)”), and that, as a result of such status, any portion of the payment under
this Agreement would be subject to additional taxation, the Company will delay
paying any payment or portion thereof until the earliest permissible date on
which payments may commence without triggering such additional taxation or
penalty. To the extent that the Executive is a “specified employee,” as such
term is defined in the Code, or any successor section, and payments to the
Executive are therefore delayed for six months, amounts payable pursuant to this
Agreement shall bear interest at the prime rate as published in The Wall Street
Journal in effect from time to time, with such interest commencing on the date
of termination and earned until payment of such amounts shall commence.
16.    Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:
If to Executive:    Peggy L. Biss
3432 NW Conrad Drive
Bend, OR 97701


At her last known address evidenced on the Company’s payroll records.


If to the Company:    Bank of the Cascades
1070 NW Wall Street, Suite 301
Bend, OR 97701


or to such other address as any party may have furnished to the others in
writing in accordance with this Agreement, except that notices of change of
address shall be effective only upon receipt.
17.    Withholding. All payments hereunder will be subject to any required
withholding of federal, state and local taxes pursuant to any applicable law or
regulation.
18.    Restrictions Upon Funding. The Company shall have no obligation to set
aside, earmark or entrust any fund or money with which to pay its obligations
under this Agreement. Executive or any successor-in-interest to Executive shall
be and remain simply a general creditor of the Company in the same manner as any
other creditor having a general unsecured claim. For purposes of the Internal
Revenue Code, the Company intends this Agreement to be an unfunded, unsecured
promise to pay on the part of the Company. For purposes of Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), the Company intends that this
Agreement not be subject to ERISA. If it is deemed subject to ERISA, it is
intended to be an unfunded arrangement for the benefit of a select member of
management, who is a highly compensated employee of the Company for the purpose
of qualifying this Agreement for the “top hat” plan exception under sections
201(2), 301(a)(3) and 401(a)(1) of ERISA. At no time shall Executive have or be
deemed to have any lien nor right, title or interest in or to any specific
investment or to any assets of the Company. If the Company elects to invest in a
life insurance, disability or annuity policy upon the



--------------------------------------------------------------------------------




life of Executive, Executive shall assist the Company by freely submitting to a
physical examination and supplying such additional information necessary to
obtain such insurance or annuities.
19.    Miscellaneous. No provisions of this Agreement may be amended, modified,
or waived unless agreed to in writing and signed by Executive and by a duly
authorized officer of the Company. No waiver by either party of any breach by
the other party of any condition or provision of this Agreement shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. The respective rights and obligations of the Parties
under this Agreement shall survive Executive’s termination of employment and the
termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Oregon without regard to its conflicts of law principles.
20.    Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.
21.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.
22.    Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and will
not affect its interpretation.
23.    Entire Agreement. Except as provided elsewhere herein, this Agreement
sets forth the entire agreement of the Parties with respect to its subject
matter and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.
24.    Voluntary Agreement. The Parties acknowledge that each has carefully read
this agreement, that each has had an opportunity to consult with her or its
attorney concerning the meaning, import and legal significance of this
Agreement, that each understands its terms, that all understandings and
agreements between Executive and the Company relating to the subjects covered in
this Agreement are contained in it, and that each has entered into the Agreement
voluntarily and not in reliance on any promises or representations by the other
than those contained in this Agreement.


IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the date first above written.



--------------------------------------------------------------------------------




CASCADE BANCORP
By: \s\     
Terry E. Zink


BANK OF THE CASCADES
By: \s\    
Terry E. Zink
EXECUTIVE
\s\    
Peggy L. Biss

